 



Exhibit 10.3
AMENDED AND RESTATED
INSTEEL INDUSTRIES, INC.
RETIREMENT SECURITY AGREEMENT
          THIS AMENDED AND RESTATED RETIREMENT SECURITY AGREEMENT (the
“Agreement”), made and entered into as of the 19th day of September, 2007 (the
“effective date”), by and between INSTEEL INDUSTRIES, INC., a corporation
located in Mount Airy, North Carolina (the “Corporation”), and
                                         (the “Executive”);
RECITALS
          The Corporation desires to provide supplemental retirement benefits to
the Executive separate from and in addition to any other retirement benefits to
which the Executive is or may become entitled under any plan of the Corporation
or any other agreement between the Executive and the Corporation.
          NOW, THEREFORE, the parties hereby agree as follows:
     SECTION 1 Purpose.
          This Agreement is being entered into by the Corporation to provide the
Executive with additional retirement and death benefits for the Executive and
his beneficiaries. The Agreement is not intended to be a qualified retirement
plan under Section 401(a) of the Code, but it is intended to constitute an
arrangement that provides nonqualified deferred compensation within the meaning
of Section 409A of the Code. This Agreement is also intended to be a “plan” for
purposes of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and to be part of an unfunded plan maintained by the Corporation
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees of the Corporation within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. This Agreement
amends, restates and supersedes in its entirety the Amended and Restated
Retirement Security Agreement between the parties dated November 14, 2006, as
amended January 11, 2007.
     SECTION 2 Supplemental Retirement Benefit.
          2.1 Normal retirement. If the Executive remains in continuous service
with the Corporation until he completes thirty years of continuous service with
the Corporation, but his continuous service terminates for reasons other than
death or by the Corporation for “cause” (as defined in Section 2.4), the
Corporation shall pay a supplemental retirement benefit to the Executive. The
annual amount of the supplemental retirement benefit shall be fifty percent
(50%) of the Executive’s final average compensation. The supplemental retirement
benefit shall be paid in equal installments in accordance with the Corporation’s
regular payroll practices for executives in effect from time to time, commencing
as of the first payroll period ending coincident with or immediately following
the Executive’s normal retirement date, and continuing for a term certain of
fifteen years; except as otherwise provided in Sections 5 or 15. For purposes of
this Agreement, unless otherwise indicated by the context.

 



--------------------------------------------------------------------------------



 



               (i) “Compensation” means the annual rate of gross base
compensation in effect for the Executive for service with the Corporation in
effect on the last day of the calendar year; provided, that for the year in
which the Executive’s termination of employment with the Corporation occurs
because of retirement or otherwise, his compensation shall be the annual base
rate in effect on the date of his termination of employment.
               (ii) “Continuous service” means the Executive’s uninterrupted
service in the employment of the Corporation in a full-time capacity. The
Executive’s continuous service shall not be deemed to be terminated or
interrupted by a leave of absence or sick leave not exceeding one year granted
to the Executive by the Corporation or any other leave granted to the Executive
where Executive’s right to re-employment is guaranteed by statute or by
contract.
               (iii) “Final average compensation” means the average of the
Executive’s compensation as of the last day of each of the five consecutive
calendar years during the ten calendar years preceding the Executive’s
termination of employment that produces the highest average. If the Executive
has not worked during at least five consecutive calendar years during such ten
calendar years immediately preceding his termination of employment, the
Executive’s final average compensation means the average of his compensation for
all of the calendar years he worked for the Corporation during such ten years.
               (iv) “Normal retirement date” means the later of (i) the
Executive’s sixty-fifth birthday or (ii) the date the Executive terminates
continuous service with the Corporation after completing thirty years of
continuous service.
               (v) “Year of continuous service” means a twelve-month period of
continuous service by the Executive, beginning on the Executive’s initial date
of employment with the Corporation (and each anniversary thereof), and ending on
the day immediately preceding the anniversary of that date.
          2.2 Early retirement. If the Executive remains in continuous service
with the Corporation until he completes at least ten years of continuous service
with the Corporation but his continuous service terminates for reasons other
than death or by the Corporation for “cause” (as defined in Section 2.4) after
he attains age fifty-five but prior to his normal retirement date, and he has
not previously incurred a “disability” (as defined in Section 2.3), the
Corporation will pay a supplemental early retirement benefit to the Executive.
The annual amount of the supplemental early retirement benefit shall be fifty
percent (50%) of the Executive’s final average compensation determined as of the
date of his termination of service, reduced by 1/360th for each full calendar
month of continuous service less than 360 that the Executive has completed as of
that date. The Executive’s supplemental early retirement benefit shall be paid
in equal installments in accordance with the Corporation’s regular payroll
practices for executives in effect from time to time, commencing as of the first
payroll period ending coincident with or immediately following the later of the
date the Executive attains age sixty-five or the date the Executive terminates
continuous service, and continuing for a term certain of fifteen years; except
as otherwise provided in Sections 5 or 15.
          2.3 Disability retirement. If the Executive remains in continuous
service with the Corporation until he completes at least ten years of continuous
service with the Corporation

2



--------------------------------------------------------------------------------



 



but incurs a “disability” prior to his normal retirement date, the Corporation
shall pay a supplemental disability benefit to the Executive. The amount of the
supplemental disability benefit shall be as follows: (i) during the period, if
any, that the Executive is receiving benefit payments under a long-term
disability insurance plan for executives of the Corporation (the “LTD plan”),
the amount determined under Section 2.2, treating the date of the Executive’s
disability as his early retirement date, provided that such amount, when added
to the Executive’s benefit under the LTD plan, shall not exceed one hundred
percent (100%) of the Executive’s final average compensation determined as of
the date of his termination of service because of disability; and (ii) during
any period that the Executive is not receiving benefit payments under the LTD
plan, an amount equal to the greater of the Executive’s benefit determined under
Section 2.2 as of the date of his disability or fifty percent (50%) of the
Executive’s final average compensation. The Executive’s supplemental disability
benefit will be paid in equal installments in accordance with the Corporation’s
regular payroll practices for executives in effect from time to time, commencing
as of the first payroll period ending coincident with or immediately following
the date as of which the Executive’s disability is deemed to have occurred, and
continuing for a term certain of ten years. For this purpose, “disability” shall
mean the Executive is (i) unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve months, or (ii) is, by reason of any medically
determinable physical or medical impairment that can be expected to result in
death or that can be expected to last for a continuous period of not less than
twelve months, receiving income replacement benefits for a period of not less
than three months under an accident or health plan covering employees of the
Corporation. The determination of the existence or nonexistence of disability
under (i) above shall be made by the Executive Compensation Committee of the
Board of Directors of the Corporation (the “Compensation Committee”) pursuant to
a medical examination by a medical doctor selected or approved by the
Compensation Committee and a medical doctor selected or approved by the
Executive; provided, that if the two medical doctors shall not agree that the
Executive is or is not disabled, the two doctors shall select a third medical
doctor to examine the Executive, and such third doctor’s determination of the
Executive’s disability shall be conclusive.
          2.4 Termination of continuous service for “cause.” Notwithstanding any
other provision of this Agreement, if the Corporation terminates the Executive’s
continuous service for “cause,” no benefit shall be paid by the Corporation
pursuant to this Agreement. For this purpose, “cause” means (i) willful,
deliberate and continued failure by the Executive (other than for reason of
mental or physical illness) to perform his duties as established by the Board of
Directors of the Corporation (the “Board”), or fraud or dishonesty in connection
with such duties, in either case, if such conduct has a materially detrimental
effect on the business operations of the Corporation; (ii) a material breach by
the Executive of his fiduciary duties of loyalty or care to the Corporation;
(iii) the conviction of the Executive of any crime (or upon entering a plea of
guilty or nolo contendere to a charge of any crime) constituting a felony;
(iv) misappropriation of the Corporation’s funds or property by the Executive;
or (v) willful, flagrant, deliberate and repeated infractions of material
published policies and regulations of the Corporation of which the Executive has
actual knowledge. Whether the Executive’s termination is for “cause” shall be
determined by the Compensation Committee.

3



--------------------------------------------------------------------------------



 



     SECTION 3 Death of Executive.
          3.1 Death while in continuous service. If the Executive dies while in
continuous service with the Corporation, the Corporation will pay a supplemental
death benefit to the Executive’s beneficiary. The annual amount of the
supplemental death benefit shall be fifty percent (50%) of the Executive’s final
average compensation, determined as of the date of the Executive’s death. The
Executive’s supplemental death benefit provided in this Section 3.1 shall be
paid in equal installments in accordance with the Corporation’s regular payroll
practices for executives in effect from time to time, commencing as of the first
payroll period ending coincident with or immediately following the date of the
Executive’s death and continuing for a term certain of ten years.
          3.2 Death after termination of continuous service but before benefit
payments commence or death after benefit payments commence. If the Executive
dies either (i) after his termination of continuous service for which he is
entitled to receive supplemental benefits hereunder but before such supplemental
benefit payments commence, or (ii) after the date as of which such supplemental
benefit payments have commenced under this Agreement, payment of the Executive’s
remaining supplemental benefits shall commence or continue, as the case may be,
to the Executive’s beneficiary following the Executive’s death, treating the
Executive’s beneficiary as the Executive for all purposes under this Agreement.
     SECTION 4 Vesting.
          4.1 Vesting and forfeiture of benefits. The Executive shall become
vested in his supplemental benefits under this Agreement, to the extent accrued
as of any date, following the first to occur of his completion of the required
years of continuous service with the Corporation to be entitled to the benefit,
or the date of his termination of continuous service because of death. The
Executive shall not be vested in his supplemental benefits under this Agreement
if he terminates service with the Corporation prior to completing the required
years of continuous service to be entitled to the benefit for any reason other
than death. Notwithstanding the foregoing, the Executive shall forfeit any
benefits earned and vested under this Agreement if his continuous service with
the Corporation is terminated by the Corporation for cause (as defined in
Section 2.4).
          4.2 Accelerated vesting. Notwithstanding any other provision of this
Agreement, the Compensation Committee may, with the approval of the Board,
direct that all or part of the Executive’s supplemental benefits under this
Agreement shall be nonforfeitable as of any date prior to the Executive’s normal
retirement date on such terms and conditions as the Compensation Committee shall
determine.

4



--------------------------------------------------------------------------------



 



     SECTION 5 Deferral of Payment Date.
          The Compensation Committee and the Executive may agree to establish a
new date for payment of the Executive’s supplemental benefits under Sections 2.1
and 2.2 that is after the dates otherwise set forth therein (referred to herein
as his “subsequent payment date”); provided, that such subsequent payment date
satisfies the conditions of this Section 5. For a subsequent payment date to be
effective, (i) the Executive and the Compensation Committee must agree on the
subsequent payment date not less than 12 months prior to the date the first
payment for the particular payment event is scheduled to be made, (ii) the
agreement establishing the subsequent payment date must not take effect for at
least 12 months and (iii) the subsequent payment date must extend the first
payment that would have been made (other than on death or disability) for a
period of not less than five years from the date such payment for the particular
payment event otherwise would have been made. If a subsequent payment date is
established pursuant to this Section 5, this Agreement shall be administered in
all respects as if such subsequent payment date was the date specified in
Sections 2.1 or 2.2, except that the supplemental retirement benefit described
in Sections 2.1 and 2.2, and to which the Executive would otherwise be entitled,
shall be adjusted actuarially by the Compensation Committee to reflect any delay
in the commencement of benefits beyond the Executive’s attainment of age 65. For
purposes of making such adjustment, the Compensation Committee shall apply
actuarial assumptions agreed to by the Executive at the time the subsequent
payment date is set.
     SECTION 6 Change of Control.
          In the event that a Change of Control of the Corporation occurs prior
to the date that payment of the Executive’s benefit commences under this
Agreement, then notwithstanding any other provision of this Agreement, and in
lieu of the benefits payable under Section 2 or Section 3, the Executive shall
be fully vested in his accrued benefit and the Corporation shall pay the lump
sum present value of such accrued benefit to the Executive in a single cash
payment within thirty (30) days of the effective date of the Change of Control.
For purposes of this Section 6, the term “Change of Control of the Corporation”
shall include all events described in Section 1.409A-3 of the Treasury
Regulations in effect from time to time. The lump sum present value of the
Executive’s accrued benefit shall be based on the accumulated benefit obligation
on the Change of Control date, as determined by the Corporation’s actuary in
accordance with generally accepted accounting principles.
     SECTION 7 Beneficiary.
          The Executive’s beneficiary shall be the person or persons designated
by the Executive on the beneficiary designation form provided by and filed with
the Compensation Committee or its designee. If the Executive does not designate
a beneficiary, his beneficiary shall be his surviving spouse. If the Executive
does not designate a beneficiary and has no surviving spouse, the beneficiary
shall be the Executive’s estate. The designation of a beneficiary may be changed
or revoked only by filing a new beneficiary designation form with the
Compensation Committee or its designee. If the Executive’s beneficiary dies
prior to asserting a written claim for any death benefit payable under the
Agreement, such benefit shall

5



--------------------------------------------------------------------------------



 



be payable to the Executive’s estate. If a beneficiary (the “primary
beneficiary”) is receiving or is entitled to receive payments under the
Agreement and dies before receiving all of the payments due him, the balance to
which he is entitled shall be paid to the contingent beneficiary, if any, named
in the Executive’s current beneficiary designation form. If there is no
contingent beneficiary, the balance shall be paid to the estate of the primary
beneficiary. Any beneficiary may disclaim all or any part of any benefit to
which such beneficiary shall be entitled hereunder by filing a written
disclaimer with the Compensation Committee at least ten days before payment of
such benefit is to be made. Such a disclaimer shall be made in form satisfactory
to the Compensation Committee and shall be irrevocable when filed. Any benefit
disclaimed shall be payable from the Corporation under this Agreement in the
same manner as if the beneficiary who filed the disclaimer had died on the date
of such filing.
     SECTION 8 Administration by Compensation Committee.
          8.1 The Compensation Committee shall be responsible for the general
administration and interpretation of this Agreement and for carrying out its
provisions, except to the extent all or any of such obligations are specifically
imposed on the Board.
          8.2 The Compensation Committee shall maintain full and complete
records of its deliberations and decisions with respect to this Agreement. The
minutes of its proceedings shall be conclusive proof of the facts of the
operation of the Agreement. The records of the Compensation Committee with
respect to this Agreement shall contain all relevant data pertaining to the
Executive and his rights under the Agreement.
          8.3 Subject to the limitations of the Agreement, the Compensation
Committee may from time to time establish rules or by-laws for the
administration of the Agreement and the transaction of its business. The
Compensation Committee may correct errors and, so far as practicable, may adjust
any benefit or credit or payment accordingly. The Compensation Committee may in
its discretion waive any notice requirements in the Agreement; provided, that a
waiver of notice in one or more cases shall not be deemed to constitute a waiver
of notice in any other case.
          8.4 Subject to the provisions of Section 13, the Compensation
Committee shall have the duty and authority to interpret and construe the
provisions of this Agreement and to decide any dispute which may arise regarding
the rights of the Executive hereunder. Benefits under this Agreement will be
paid only if the Compensation Committee decides in its discretion that the
Executive is entitled to them.
          8.5 The Compensation Committee may engage an attorney, accountant or
any other technical advisor on matters regarding the operation of the Agreement
and to perform such other duties as shall be required in connection therewith,
and may employ such clerical and related personnel as the Compensation Committee
shall deem requisite or desirable in carrying out the provisions of the
Agreement. The Compensation Committee shall from time to time, but no less
frequently than annually, review the financial and liquidity needs of the
Corporation under the Agreement. The Compensation Committee shall communicate
such needs to the Corporation so that its policies may be appropriately
coordinated to meet such needs.

6



--------------------------------------------------------------------------------



 



          8.6 The Compensation Committee shall be entitled to reimbursement by
the Corporation for its reasonable expenses properly and actually incurred in
the performance of its duties in the administration of the Agreement.
          8.7 No member of the Compensation Committee shall be personally liable
by reason of any contract or other instrument executed by him or on his behalf
as a member of the Compensation Committee nor for any mistake of judgment made
in good faith, and the Corporation shall indemnify and hold harmless, directly
from its own assets (including the proceeds of any insurance policy the premiums
for which are paid from the Corporation’s own assets), each member of the
Compensation Committee and each other officer, employee, or director of the
Corporation to whom any duty or power relating to the administration or
interpretation of the Agreement may be delegated or allocated, against any
unreimbursed or uninsured cost or expense (including any sum paid in settlement
of a claim with the prior written approval of the Board) arising out of any act
or omission to act in connection with the Agreement unless arising out of such
person’s own fraud, bad faith, willful misconduct or gross negligence.
     SECTION 9 Funding.
          The obligation of the Corporation to make payments hereunder shall
constitute a liability of the Corporation to the Executive. Notwithstanding the
foregoing, the Corporation may establish a grantor trust (the “Trust”) to which
the Corporation shall contribute according to its terms to pay the benefits
provided for in the Agreement; provided, that to the extent that there shall not
be sufficient funds in the Trust to make one or more payments provided for under
this Agreement, such payments shall be made from the general funds of the
Corporation. Except as otherwise provided herein, the Corporation shall not be
required to establish or maintain any special or separate fund, or otherwise to
segregate assets to assure that such payments shall be made, and the Executive
shall not have any interest in any particular assets of the Corporation by
reason of its obligations hereunder. When the Trust is established, a copy of
the document shall be attached hereto and its terms shall be incorporated herein
by reference. Nothing contained in this Agreement or the Trust shall create or
be construed as creating a trust of any kind or any other fiduciary relationship
between or among the Corporation, the Executive, the trustee under the Trust, or
any other person. To the extent that any person acquires a right to receive
payment from the Corporation or the Trust, such right shall be no greater than
the right of an unsecured creditor of the Corporation. In no event shall the
Trust or the assets of the Trust be located outside of the United States and at
no time shall the Trust be funded if such funding would cause the Executive to
be subject to taxation or penalties pursuant to Section 409A of the Code.
     SECTION 10 Allocation of Responsibilities.
          The persons responsible for the Agreement and the duties and
responsibilities allocated to each are as follows:
          10.1 Board. To amend or terminate this Agreement in accordance with
Section 12;

7



--------------------------------------------------------------------------------



 



          10.2 Committee.
               (i) To interpret the provisions of the Agreement and to determine
the rights of the Executive under the Agreement, except to the extent otherwise
provided in Section 13 relating to claims procedure;
               (ii) To administer the Agreement in accordance with its terms,
except to the extent powers to administer the Agreement are specifically
delegated to another person or persons as provided in the Agreement;
               (iii) To account for the supplemental benefits of the Executive;
and
               (iv) To file such reports as may be required with the United
States Department of Labor, the Internal Revenue Service and any other
government agencies to which reports may be required to be submitted from time
to time.
     SECTION 11 Benefits Not Assignable; Facility of Payments.
          11.1 No portion of any benefit credited or paid under this Agreement
with respect to the Executive shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
attempt so to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge the same shall be void, nor shall any portion of such benefit be in any
manner payable to any assignee, receiver or any one trustee, or be liable for
his debts, contracts, liabilities, engagements or torts, or be subject to any
legal process to levy upon or attach.
          11.2 If any individual entitled to receive a payment under the
Agreement shall be physically, mentally or legally incapable of receiving or
acknowledging receipt of such payment, the Compensation Committee, upon the
receipt of satisfactory evidence of his incapacity and satisfactory evidence
that another person or institution is maintaining him and that no guardian or
committee has been appointed for him, may cause any payment otherwise payable to
him to be made to such person or institution so maintaining him. Payment to such
person or institution shall be in full satisfaction of all claims by or through
the Executive to the extent of the amount thereof.
     SECTION 12 Amendment and Termination of Agreement.
          This Agreement shall not be amended or terminated other than by a
writing signed by the Corporation and the Executive. The Agreement may be
terminated and the Executive’s accrued benefit paid to him in a single cash
payment (i) within 12 months of a corporate dissolution of the Corporation taxed
under Section 331 of the Code, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. 503(b)(1)(A), provided that the amounts deferred under the
Agreement are paid to the Executive at the later of the calendar year in which
the termination of the Agreement occurs, the first calendar year in which the
payment is administratively practicable or the calendar year in which the amount
is no longer subject to a substantial risk of forfeiture, or (ii) upon the
agreement of the parties at any time so long as: (a) the Corporation terminates
all other arrangements of the Corporation and its Related Entities that are
treated as

8



--------------------------------------------------------------------------------



 



account balance plans as defined in Treasury Regulation Section
31.3121(v)(2)-1(c)(1)(ii)(A) (other than certain separation pay arrangements),
(b) no payments other than payments that would be payable under the terms of the
arrangements if the termination had not occurred are made within 12 months of
the termination of the arrangements, (c) all payments are made within 24 months
of the termination of the arrangements, (d) neither the Corporation nor its
Related Entities adopt a new arrangement that would be treated as an account
balance plan as defined in Treasury
Regulation Section 31.3121(v)(2)-1(c)(1)(ii)(A) (other than certain separation
pay arrangements) at any time within five years following the date of
termination of the Agreement and (e) the Corporation and its Related Entities
satisfy such other events and conditions as the Commissioner of the Internal
Revenue Service may prescribe. The amount of any payment pursuant to this
Section shall be based on the accumulated benefit obligation as of the date of
payment, as determined by the Corporation’s actuary in accordance with generally
accepted accounting principles. This Section is intended to satisfy the plan
termination rules of Treasury Regulation Section 1.409A-3(h)(2)(viii) and shall
be interpreted accordingly. For purposes of this Agreement “Related Entity”
means any entity that is part of a controlled group of corporations or is under
common control with the Corporation within the meaning of Sections 1563(a),
414(b) or 414(c) of the Code.
     SECTION 13 Claims Procedure.
          The following claims procedure shall apply with respect to this
Agreement:
          13.1 Filing of a claim for benefits. If the Executive or his
beneficiary (the “claimant”) believes that he is entitled to benefits under the
Agreement which are not being paid to him or which are not being accrued for his
benefit, he shall file a written claim therefor with the Compensation Committee
within ninety (90) days of the date such benefits otherwise would have commenced
(assuming the claimant is entitled to the benefits) or the claim will be forever
barred.
          13.2 Notification to claimant of decision.
               (a) General. Within 90 days after receipt of a claim, other than
a claim for benefits upon a disability, by the Compensation Committee (or within
180 days if special circumstances require an extension of time), the
Compensation Committee shall notify the claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, there shall be furnished to the claimant prior to expiration
of the initial 90-day period written notice of the extension, which notice shall
set forth the special circumstances and the date by which the decision shall be
furnished.
               (b) Disability. Except as provided below, within 45 days after
receipt of a disability claim by the Compensation Committee, the Compensation
Committee shall notify the claimant in writing of its decision with regard to
the claim (regardless of whether all the information necessary to make a benefit
determination accompanies the claim) unless a 30-day extension is necessary due
to matters beyond the control of the Compensation Committee. If such an
extension is necessary, the Compensation Committee shall notify the claimant
prior to the expiration of the initial 45-day period. If the Compensation
Committee determines that a decision cannot be made within the first extension
period due to matters beyond the control of the

9



--------------------------------------------------------------------------------



 



Compensation Committee, the time period for making a determination may be
further extended for an additional 30 days. If such an additional extension is
necessary, the Compensation Committee shall notify the claimant prior to the
expiration of the first 30-day extension period. Any notice of an extension
period shall indicate (i) the circumstances necessitating the extension of time,
(ii) the date by which the Compensation Committee expects to furnish a notice of
decision, (iii) the specific standards on which such entitlement to a benefit is
based, (iv) the unresolved issues that prevent a decision on the claim and
(v) any additional information needed to resolve those issues. A claimant will
be provided a minimum of 45 days to submit any necessary additional information
to the Compensation Committee. In the event that a 30-day extension is necessary
due to a claimant’s failure to submit information necessary to decide a claim
under this subsection, the period for furnishing a notice of decision shall be
tolled from the date on which the notice of the extension is sent to the
claimant until the date the claimant responds to the request for additional
information.
               (c) Denial. If such claim shall be wholly or partially denied,
notice thereof shall be in writing and worded in a manner calculated to be
understood by the claimant, and shall set forth: (i) the specific reason or
reasons for the denial; (ii) specific reference to pertinent provisions of the
Agreement on which the denial is based; (iii) a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary; and (iv) an
explanation of the procedure for review of the denial and the time limits
applicable to such procedures, including the claimant’s right to bring a civil
action, to the extent permissible, following an adverse benefit determination on
review. In addition to the information specified above, an adverse benefit
determination concerning a disability claim shall also set forth, in a manner
calculated to be understood by the claimant, (i) an explanation of any internal
rule or guideline relied on to make the adverse determination, or (ii) a
statement that a specific rule or guideline was relied upon and that a copy of
the rule will be provided to the claimant free of charge upon request.
               (d) Request for review. If a claim for benefits is denied in
whole or in part, the claimant or his duly authorized representative may request
in writing a full and fair review of the adverse benefit determination. The
Compensation Committee may appoint a committee to review benefit claims, which
must consider any denied claim that is submitted for review. If no committee is
appointed, the Compensation Committee will process any valid request for review.
The claims procedure must provide the claimant with (i) at least 60 days
(180 days in the case of a Disability claim) following receipt of an adverse
determination on which to appeal the determination, (ii) the opportunity to
submit written comments, documents and records relating to the claim, (iii)
reasonable access to and copies of documents and records relevant to the claim
for benefits, upon request and free of charge, and (iv) a review taking into
account all comments, documents, records and information submitted by the
claimant relating to the claim, without regard to whether the information was
submitted or considered in the initial benefit determination.
               (e) Review of denied claims. The Compensation Committee must make
a decision concerning the determination upon review of a denied claim within
60 days (45 days in the case of a disability claim) of receipt of a request for
review. Under special circumstances, the review period may be extended for an
additional 60 days (45 days in the case

10



--------------------------------------------------------------------------------



 



of a disability claim). If an extension is required, the Compensation Committee
will provide the claimant with written notification of the special circumstances
involved and the date by which the Compensation Committee expects to render a
final decision.
                    (1) Hearing. The Compensation Committee or the committee
appointed to review claims must determine whether there will be a hearing. A
hearing must be scheduled to give sufficient time for this review and
submission, giving notice of the schedule and deadlines for submission.
                    (2) Review by Compensation Committee or committee. If the
Compensation Committee (or a committee if a one has been appointed) has
regularly scheduled meetings at least quarterly, the rules in this subsection
govern the time for the decision on review and supersede the rules described
above. If the claimant’s written request for review is received more than
30 days before a meeting, a decision on review must be made at the next meeting
after the request for review has been received. If the claimant’s written
request for review is received 30 days or less before a meeting of the
Compensation Committee (or committee), the decision on review must be made at
the Compensation Committee’s (or committee’s) second meeting after the request
for review has been received. If an extension of time is required, written
notice of the extension must be furnished to the claimant before the extension
begins.
                    (3) Disability claims. The review shall be conducted by the
Compensation Committee (exclusive of the person who made the initial adverse
decision or such person’s subordinate). In reviewing the appeal, the
Compensation Committee shall (i) not afford deference to the initial denial of
the claim, (ii) consult a medical professional who has appropriate training and
experience in the field of medicine relating to the claimant’s disability and
who was neither consulted as part of the initial denial nor is the subordinate
of such individual and (iii) identify the medical or vocational experts whose
advice was obtained with respect to the initial benefit denial, without regard
to whether the advice was relied upon in making the decision. If a claim is
denied due to a medical judgment, the reviewer will consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment. The health care professional
consulted will not be the same person consulted in connection with the initial
benefit decision (nor be the subordinate of that person). The decision on review
also will identify any medical or vocational experts who advised the
Compensation Committee in connection with the original benefit decision, even if
the advice was not relied upon in making the decision.
               (f) Notification on review. If a request for review is wholly or
partially denied, the Compensation Committee must give written or electronic
notice to the claimant within the time provided in subsection (e). The notice
must contain the information detailed in subsection (c). If the notification
concerns the denial of a disability claim, the notice must also contain; (i) a
statement describing any voluntary appeal procedures offered by the Agreement
and the claimant’s right to obtain information about such procedures, and (ii) a
statement that the claimant may have other voluntary alternative dispute
resolution options, such as mediation.
               (g) Determinations are binding. All good-faith determinations by
the Compensation Committee are conclusive and binding on all persons, and there
is no right of

11



--------------------------------------------------------------------------------



 



appeal except as provided above. Any electronic notification shall comply with
the standards imposed by Department of Labor Regulation 2520.104b-1(c).
          13.3 Arbitration. If a dispute remains following the decision of the
Compensation Committee under Section 13.2, the issue or issues in dispute shall
be settled and finally determined by arbitration in Winston-Salem, North
Carolina, under the then existing rules of the American Arbitration Association;
and judgment may be entered upon the award of the arbitrator by any Court of
competent jurisdiction. The standard of review for such arbitration shall be de
novo; therefore, discretion granted to the Compensation Committee by any other
provision of this Agreement shall be disregarded, and there shall be no
presumption in favor of any decision made by the Compensation Committee. If the
Executive disagrees with the final decision of the Compensation Committee under
Section 13.2, Executive must file the request for arbitration within ninety
(90) days of the Compensation Committee’s final decision pursuant to
Section 13.2 or the Compensation Committee’s decision shall be final and any
further claim forever barred. Any expenses of such arbitration shall be
allocated among the parties to this Agreement by the arbitrator.
          13.4 Action by authorized representative of claimant. All actions set
forth in this Section 13 to be taken by the claimant may likewise be taken by a
representative of the claimant duly authorized by him to act in his behalf on
such matters. The Compensation Committee may require such evidence as either may
reasonably deem necessary or advisable of the authority to act of any such
representative.
     SECTION 14 Miscellaneous Provisions.
          14.1 Notices. The Executive and each beneficiary shall be responsible
for furnishing the Compensation Committee or its designee with their current
address for the mailing of notices and benefit payments. Any notice required or
permitted to be given to the Executive or a beneficiary shall be deemed given if
directed to such address and mailed by regular United States mail, first class,
postage prepaid. If any check mailed to such address is returned as
undeliverable to the addressee, mailing of checks will be suspended until the
Executive or beneficiary furnishes the proper address. This provision shall not
be construed as requiring the mailing of any notice or notification otherwise
permitted to be given by posting or by other publication.
          14.2 Lost distributees. A benefit shall be deemed forfeited if the
Compensation Committee is unable after a reasonable period of time to locate the
Executive or his beneficiary to whom payment is due; provided, however, that
such benefit shall be reinstated if a valid claim is made by or on behalf of the
Executive or his beneficiary for the forfeited benefit no later than ninety
(90) days after the date such benefits otherwise would have commenced (assuming
the claimant is entitled to the benefits) or the claim will be forever barred.
          14.3 Reliance on data. The Corporation and the Compensation Committee
shall have the right to rely on any data provided by the Executive or by any
beneficiary. Representations of such data shall be binding upon any party
seeking to claim a benefit through a Executive, and the Corporation and the
Compensation Committee shall have no obligation to

12



--------------------------------------------------------------------------------



 



inquire into the accuracy of any representation made at any time by the
Executive or his beneficiary.
          14.4 Receipt and release for payments. Any payment made from the
Corporation to or with respect to the Executive or his beneficiary, or pursuant
to a disclaimer by a beneficiary, shall, to the extent thereof, be in full
satisfaction of all claims hereunder against the Corporation with respect to the
Agreement. The recipient of any payment may be required by the Compensation
Committee, as a condition precedent to such payment, to execute a receipt and
release with respect thereto in such form as shall be acceptable to the
Compensation Committee.
          14.5 Withholding. The Corporation shall withhold from any payments or
benefits under this Agreement, or shall otherwise obtain payment from Executive
for, all federal, state, or local taxes or other amounts as shall be required
pursuant to any law or governmental regulation or ruling.
          14.6 Headings. The headings and subheadings of the Agreement have been
inserted for convenience of reference and are to be ignored in any construction
of the provisions hereof.
          14.7 Continuation of employment. The establishment of the Agreement
shall not be construed as conferring any legal or other rights upon the
Executive or any persons for continuation of employment or any right to receive
or continue to receive any rate of pay or other compensation, nor shall it
interfere with the right of the Corporation to discharge the Executive or to
deal with him without regard to the effect thereof under the Agreement.
          14.8 Binding on successors. The obligations of the parties hereto
shall inure to the benefit of and shall be binding upon their successors and
assigns, including any successor to the Corporation by merger, consolidation or
otherwise that may agree to continue this Agreement.
          14.9 Construction. The provisions of the Agreement shall be construed
and enforced according to the laws of the State of North Carolina.
          14.10 Compliance. No benefits shall be paid hereunder except in
compliance with all applicable laws and regulations (including, without
limitation, withholding tax requirements), any listing agreement with any stock
exchange to which the Corporation is a party, and the rules of all domestic
stock exchanges on which the Corporation’s shares of capital stock may be
listed. The Corporation shall have the right to rely on an opinion of its
counsel as to such compliance. No benefits shall be paid hereunder unless the
Corporation has obtained such consent or approval as the Corporation may deem
advisable from regulatory bodies having jurisdiction over such matters.
          14.11 Confidentiality. The terms and conditions of this Agreement and
the Executive’s participation hereunder shall remain strictly confidential. The
Executive may not discuss or disclose any terms of this Agreement or its
benefits with anyone except for

13



--------------------------------------------------------------------------------



 



Executive’s attorneys, accountants and immediate family members who shall be
instructed to maintain the confidentiality agreed to under this Agreement,
except as may be required by law.
     SECTION 15 Application of Section 409A.
          15.1 Compliance. This Agreement is intended to comply with the
applicable requirements of Section 409A of the Code and shall be construed and
interpreted in accordance therewith. Notwithstanding the preceding, the
Corporation and its Related Entities shall not be liable to the Executive or any
other person if the Internal Revenue Service or any court or other authority
having jurisdiction over such matter determines for any reason that any amount
under this Agreement is subject to taxes, penalties or interest as a result of
failing to comply with Section 409A of the Code.
          15.2 Separation from service. Notwithstanding any other provision of
this Agreement, the Executive will not be entitled to payment upon his
termination of employment pursuant to this Agreement unless the Executive has
terminated employment with the Corporation and all of its Related Entities and
otherwise had a “separation from service” as defined below. For purposes of this
Agreement, “separation from service” means the termination of the Executive’s
employment with the Corporation and all Related Entities; provided, however,
that the Executive will not be considered as having had a separation from
service if (i) the Executive continues to provide services to the Corporation or
any of its Related Entities as an employee or otherwise at an annual rate that
is at least equal to 50 percent of the services rendered, on average, during the
immediately preceding three full calendar years of employment (or, if employed
less than three years, such lesser period) and the annual remuneration for such
services is at least equal to 50 percent of the average annual remuneration
earned during the final three full calendar years of employment (or if less,
such lesser period), or (ii) the Executive is on military leave, sick leave or
other bona fide leave of absence (such as temporary employment by the
government) so long as the period of such leave does not exceed six months, or
if longer, so long as the Executive’s right to reemployment with the Corporation
or any Related Entity is provided either by statute or by contract. If the
period of leave exceeds six months and the Executive’s right to reemployment is
not provided either by statute or by contract, the separation from service will
be deemed to occur on the first date immediately following such six-month
period. For purposes of this Section, the annual rate of providing services
shall be determined based upon the measurement used to determine the Executive’s
base compensation. This definition of separation from service is intended to
comply with the definition of “separation from service” as used in
Section 409A(a)(2)(A)(i) of the Code and shall be interpreted accordingly.
          15.3 Specified employee. Notwithstanding any other provision of this
Agreement, if the Executive is a “specified employee” (as defined below), and if
the Executive’s benefits hereunder are paid upon a Separation from Service then,
to the extent necessary to comply with Section 409A of the Code, no payments may
be made hereunder before the date which is six months after the Executive’s
separation from service or, if earlier, his death. All such amounts, which would
have otherwise been required to be paid during such six months or, if earlier,
Executive’s death, shall be paid to Executive in one lump sum payment as soon as
administratively practical after the date which is six months after Executive’s
separation from

14



--------------------------------------------------------------------------------



 



service or, if earlier, Executive’s death. Any other payments scheduled to be
made after such period shall be made at the times otherwise designated in this
Agreement disregarding the delay for payments required herein. For purposes of
this Agreement, “specified employee” generally means an employee who is (i) an
officer of the Corporation or any of its Related Entities having annual
compensation greater than $140,000 (with certain adjustments for inflation after
2006), (ii) a five-percent owner of the Corporation or (iii) a one-percent owner
of the Corporation having annual compensation greater than $150,000. This
definition is intended to comply with the specified employee rules of
Section 409A(a)(2)(B)(i) of the Code and shall be interpreted accordingly.
          IN WITNESS WHEREOF, this Amended and Restated Retirement Security
Agreement is executed by and in behalf of the parties hereto as the day and year
first above written.

                          INSTEEL INDUSTRIES, INC.    
 
               
 
               
 
      By:        
 
               
 
          President    
Attest:
               
 
               
 
               
 
Secretary
               
 
               
[Corporate Seal]
               
 
                        EXECUTIVE    
 
               
 
               
 
      By:       (SEAL)
 
               
Witness
               

15